COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Senior Judges Annunziata, Clements and Haley


              JEFFERY SCOTT JACKSON, S/K/A
               JEFFREY SCOTT JACKSON
                                                                               MEMORANDUM OPINION*
              v.     Record No. 1163-21-1                                          PER CURIAM
                                                                                  OCTOBER 4, 2022
              COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                            James Clayton Lewis, Judge

                               (Diane P. Toscano; Toscano Law Group, P.C., on brief), for
                               appellant. Appellant submitting on brief.

                               (Jason S. Miyares, Attorney General; Matthew J. Beyrau, Assistant
                               Attorney General, on brief), for appellee.


                     Jeffery Scott Jackson, sometimes known as Jeffrey Scott Jackson, appeals from the

              judgment of the trial court revoking the entirety of his previously suspended sentences. Jackson

              contends that the trial court abused its discretion by revoking and imposing the entirety of his

              suspended sentences because it was “excessive and patently unfair.”

                     Jackson’s counsel moved for leave to withdraw. The motion to withdraw is accompanied

              by a brief referring to the part of the record that might arguably support this appeal. A copy of that

              brief has been furnished to Jackson with sufficient time for him to raise any matter that he chooses,

              along with a motion requesting an extension of time to allow him to file pro se supplemental

              pleadings. Jackson has indicated that he declines to file any pro se supplemental pleadings.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       After examining the briefs and record in this case, the panel unanimously holds that oral

argument is unnecessary because “the appeal is wholly without merit.” Code § 17.1-403(ii)(a);

Rule 5A:27(a). We affirm the trial court’s judgment.

                                          BACKGROUND

       “In revocation appeals, the trial court’s ‘findings of fact and judgment will not be reversed

unless there is a clear showing of abuse of discretion.’” Jacobs v. Commonwealth, 61 Va. App.

529, 535 (2013) (quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)). “The evidence is

considered in the light most favorable to the Commonwealth, as the prevailing party below.” Id.

       In 1996, as part of an agreed disposition, the trial court convicted Jackson of statutory

burglary and unauthorized use of a vehicle and sentenced him to five years and twelve months’

imprisonment. The trial court suspended all but fourteen months of these sentences contingent on

supervised probation and Jackson’s good behavior. The trial court subsequently revoked these

suspended sentences, resuspending all but two months. On July 1, 2003, the trial court again

revoked Jackson’s sentences and resuspended all but one year of the original sentences.1

       In 2003, the trial court convicted Jackson of indecent liberties and aggravated sexual battery

and sentenced him to a total of fifteen years’ incarceration. The trial court suspended eleven years

of the sentences contingent on supervised probation and good behavior.

       In 2012, the trial court found Jackson to be a sexually violent predator. The trial court

committed Jackson to the Department of Behavioral Health and Developmental Services (DBHDS),

where he received intensive residential sex offender treatment. In January 2020, under a conditional

release plan, the trial court released Jackson contingent on his compliance with probation.


       1
         This suspension was conditioned on supervised probation and “good behavior for 16
years from [Jackson’s] release from confinement.” In revoking and resuspending Jackson’s
suspended sentences, the trial court had the authority to extend Jackson’s term of suspension.
Wright v. Commonwealth, 32 Va. App. 148, 151-52 (2000); Briggs v. Commonwealth, 21
Va. App. 338, 342-43 (1995).
                                                -2-
       In July 2020, Jackson’s probation officer filed a major violation report stating that Jackson

had not complied with his probation officer’s instructions by consuming alcohol and visiting a “strip

club.” On July 2, 2020, Jackson failed to return home by his curfew and incurred a GPS violation.

Jackson reported to his probation officer that his scooter had broken down in Portsmouth and he

would return home as soon as it was fixed. Jackson’s probation officer believed that Jackson may

have been intoxicated at the time and noted that Jackson’s GPS indicated that he was at a “strip

club” in Chesapeake, which was a violation of his probation.

       The probation officer contacted the police and visited Jackson’s home that evening. Jackson

“stumbled out of his home” and told his probation officer that he had purchased a six pack of beer

and had consumed it in his kitchen. Jackson submitted to a portable breath test, which indicated a

0.103 blood alcohol concentration. When asked again where he had been, Jackson stated that he

had been in Portsmouth. Jackson’s probation officer advised him that his GPS indicated that he had

been at a “strip club” in Chesapeake “for quite some[ ]time.” Jackson replied that “he did not want

to debate or make a statement.” After removing Jackson’s GPS, the police transported Jackson to

the Chesapeake City Jail. The trial court entered a capias for Jackson’s arrest on July 17, 2020.

       At Jackson’s revocation hearing, he stipulated to violating the terms and conditions of his

suspended sentences. Jackson requested a downward departure from the discretionary sentencing

guidelines, between time served and one year.2 The Commonwealth requested an upward departure

from the discretionary sentencing guidelines. On April 21, 2021, the trial court entered the

revocation orders, finding that Jackson had violated the terms of his suspended sentences and

revoked and imposed them in their entirety.




       2
         The discretionary sentencing guidelines recommended a sentencing range between two
and three years.
                                              -3-
        On June 4, 2021, Jackson filed a motion to reconsider his sentence. On September 15, 2021,

the trial court held a hearing on Jackson’s motion. Jackson argued that after his release from

DBHDS in January 2020, “he was in full compliance with the conditions of his [conditional release

plan] and Sex Offender Special instructions,” apart from “a single moment of weakness.” Jackson

also stated that the COVID-19 pandemic prevented him from attending support group meetings,

which were “critical to his successful reentry into society.” Jackson admitted to going to a “strip

club” and consuming alcohol in violation of the conditions of his suspended sentences but argued

that revoking the suspended sentences in their entirety was “very excessive for the violation that he

did in this case.” The Commonwealth argued that Jackson presented “nothing new” and “all the

arguments and all the points made in the motion to reconsider” were addressed at the revocation

hearing. After hearing the parties’ arguments, the trial court found that there was “no basis to revisit

or otherwise modify” the sentence and denied Jackson’s motion. Jackson appeals.

                                             ANALYSIS

        Jackson argues that the trial court committed reversible error in revoking his suspended

sentences in their entirety. Jackson asserts that the trial court’s revocation of his suspended

sentences was “excessive and patently unfair . . . [and] did not afford consideration to relevant

factors that were due significant weight,” including Jackson’s assumption of responsibility for his

conduct.

        After suspending a sentence, a trial court “may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period, or within the

period of suspension fixed by the court.” Code § 19.2-306(A). Under the revocation statute in

effect when this revocation proceeding began, once the trial court found that Jackson had violated

the terms of the suspension, it was obligated to revoke the suspended sentences and they were in




                                                  -4-
“full force and effect.” Code § 19.2-306(C)(ii) (Cum. Supp. 2020).3 The trial court was

permitted—but not required—to resuspend all or part of the sentences. Id.; Alsberry v.

Commonwealth, 39 Va. App. 314, 320 (2002).

       Jackson stipulated that he had violated the conditions of his suspended sentences. Thus, the

trial court had sufficient cause to revoke the suspended sentences. See Code § 19.2-306(A), (C)

(Cum. Supp. 2020). In considering whether to resuspend some or all of the revoked sentences, it

was within the trial court’s purview to weigh any mitigating factors Jackson presented, including

any responsibility he assumed when he stipulated to violating the terms of his suspended

sentences. Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000). Balanced against the

mitigating circumstances, however, were Jackson’s criminal history and his dishonesty with his

probation officer. Considering Jackson’s repeated violations and the mere seven-month duration

between his release from civil commitment and his violation, the trial court reasonably

concluded that Jackson was not amenable to rehabilitation.

       “The statutes dealing with probation and suspension are remedial and intended to give the

trial court valuable tools to help rehabilitate an offender through the use of probation, suspension of

all or part of a sentence, and/or restitution payments.” Howell v. Commonwealth, 274 Va. 737, 740

(2007). “When coupled with a suspended sentence, probation represents ‘an act of grace on the part

of the Commonwealth to one who has been convicted and sentenced to a term of confinement.’”

Hunter v. Commonwealth, 56 Va. App. 582, 587 (2010) (quoting Price v. Commonwealth, 51

Va. App. 443, 448 (2008)).




       3
         Although Code § 19.2-306(C) was amended effective July 1, 2021, Jackson does not
argue that the statutory amendment applied in his case and this Court recently held that it did not
apply when, as here, the probation violations occurred and the revocation proceeding began
before the effective date of the amendment. See Green v. Commonwealth, 75 Va. App. 69, 83-84
& n.4 (2022).
                                               -5-
        “For probation to have a deterrent effect on recidivism, real consequences must follow a

probationer’s willful violation of the conditions of probation.” Price, 51 Va. App. at 449.

Jackson failed to make productive use of the grace that had been extended to him repeatedly.

Having reviewed the record, we hold that the sentences the trial court imposed represent a proper

exercise of discretion under the circumstances of this case and the trial court did not abuse its

discretion in denying Jackson’s motion to modify his sentences. See Alsberry, 39 Va. App. at

321-22 (finding that the court did not abuse its discretion by imposing the defendant’s previously

suspended sentence in its entirety “in light of the grievous nature of [the defendant’s] offenses

and his continuing criminal activity”); see also Brittle v. Commonwealth, 54 Va. App. 505, 520

(2009) (affirming the court’s imposition of a five-year sentence with three years suspended for

third offense larceny because the sentence was “not excessive on its face”).

        To the extent that Jackson argues his sentence was disproportionate, this Court declines to

engage in a proportionality review in cases that do not involve life sentences without the possibility

of parole. Cole v. Commonwealth, 58 Va. App. 642, 653-54 (2011). We noted in Cole that the

Supreme Court of the United States “has never found a non-life ‘sentence for a term of years within

the limits authorized by statute to be, by itself, a cruel and unusual punishment’ in violation of the

Eighth Amendment.” Id. at 653 (quoting Hutto v. Davis, 454 U.S. 370, 372 (1982) (per curiam)).

Cf. Vasquez v. Commonwealth, 291 Va. 232, 243 (2016) (rejecting Eighth Amendment challenge to

133-year active sentence because the sentence was imposed for “eighteen separate crimes”).

                                           CONCLUSION

        Accordingly, we affirm the trial court’s judgment and grant the motion for leave to

withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). This Court’s records shall reflect




                                                  -6-
that Jackson is now proceeding without the assistance of counsel in this matter and is representing

himself on any further proceedings or appeal.

                                                                                            Affirmed.




                                                -7-